Exhibit 4.1 SHARESמניות NUMBER -מספר Brainsway LTD בריינסוויי בע"מ Share Certificate תעודת מניה This is to certify that זאת לתעודה כי Is the Registered Holder of הם בעליהם הרשומים של Ordinary Shares ofpar value NIS 0.01 each, מניות רגילות בנות ערך נקוב של 0.01 שקל חדש כל אחת Numbered הממוספרות Inclusive, fully paid up in the above named Company, subject to בחברה הנ''ל ושתמורתן שולמה במלואה The Memorandum and Articles of Association of the Company. בהתאם לתזכיר ותקנון ההתאגדות של החברה. Given under the Company’s Stamp ניתן ונחתם בחותמת החברה This _th day ofJanuary, 201_ "_ביום ב_התשע DIRECTOR דירקטור COMPANY STAMP חותמת החברה C.E.O. מנכ"ל החברה
